Name: Commission Regulation (EEC) No 2735/89 of 8 September 1989 amending Regulation (EEC) No 2776/88 on data to be sent in by the Member States with a view to the booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)
 Type: Regulation
 Subject Matter: EU finance;  trade policy;  foodstuff; NA;  accounting
 Date Published: nan

 9 . 9 . 89 Official Journal of the European Communities No L 263/ 17 COMMISSION REGULATION (EEC) No 2735/89 of 8 September 1989 amending Regulation (EEC) No 2776/88 on data to be sent in by the Member States with a view to the booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas it is therefore necessary to amend Commission Regulation (EEC) No 2776/88 (8); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee of the EAGGF, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 2048/88 (2), and in particular Articles 4 and 5 thereof, Whereas Article 1 of Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (3) stipulates that the products made available to such organizations are to come from intervention stocks ; whereas, in view of the close link with intervention purchase and storage, it is necessary that the detailed rules on how the financing of such food supply measures fits into the system of advances against booking should follow the same lines ; Article 1 Article 6 ( 1 ) and (2) of Regulation (EEC) No 2776/88 is replaced by the following : ' 1 . The expenditure referred to in Article 4 ( 1 ) of Regulation (EEC) No 1883/78 shall be determined according to the provisions of Regulation (EEC) No 3247/81 . This expenditure, that arising from application of Regulation (EEC) No 3730/87 * and that referred to in Article 37 of Regulation (EEC) No 822/87 ** must be calculated on the basis of supporting statements according to a uniform method established by the Commission pursuant to Article 10. 2. The amounts referred to in paragraph 1 shall be entered in the accounts by the paying departments and agencies during the month following that to which the operations refer. The opreations to be covered in the accounts adopted at the end of each month shall be those occuring between the beginning of the financial year and the end of that month. However, for the operations carried out in September, 50 % of the expenditure shall be entered in the accounts in respect of October, the balance in respect of November. Supporting statements concerning the operations shall be attached to the sets of documents to be sent to the Commission for 10 November and for 20 December. Whereas there is a correspondence between the costs of disposal of the products of distillation provided for in Article 37 and those provided for in Article 40 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (4), as last amended by Regulation (EEC) No 1236/89 (5); whereas it is advisable therefore to apply the same rules on the financing of the system of advances against booking for the measures in question ; Whereas it necessary to define the time-limits for physical operations to be observed for the purpose of declaration of expenditure referred to in Article 4 of Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (6), as last amended by Regulation (EEC) No 787/89 0 ; 0 OJ No L 352, 15, 12. 1987, p. 1 . O OJ No L 84, 27. 3 . 1987, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 94, 28 . 4. 1970, p. 13 . (2) OJ No L 185, 15. 7. 1988, p. 1 . (') OJ No L 352, 15. 12. 1987, p. 1 . (&lt;) OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 128, 11 . 5. 1989, p. 31 . (6) OJ No L 216, 5. 8 . 1978, p. 1 . 0 OJ No L 85, 30 . 3 . 1989, p. 1 . f) OJ No L 249, 8 . 9 . 1988, p. 9 . No L 263/ 18 Official Journal of the European Communities 9, 9 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1989. For the Commission Ray MAC SHARRY Member of the Commission